DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Ex Parte Quayle Action
This application is in condition for allowance except for the following formal matters: 
Drawings
The drawings are objected to because of the following informalities:
(a) Add 2a to Figure 5.  See page 11, paragraph 41, line 2.
(b) Add “t” to the specification.  See Figure 14.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Specification
The disclosure is objected to because of the following informalities:
Page 1, paragraph 3, line 1: Check the translation of “spread”.  The current translation is awkward.
Page 2, paragraph 7, line 1: Change “tough” to “touch”.
Page 7, paragraph 24, line 9: After 31b, add “, 31c”.
Page 9, paragraph 32, line 5: Change “include” to “includes”.
Page 16, paragraph 60, line 5: After 31b, add “, 31c”.
Page 18, paragraph 66, line 3: After “evenness”, add “t”, to address Drawing objection (b), above.
Appropriate correction is required.

Claim Objections
Claims 1, 4-10, and 12-17 are objected to because of the following informalities:
Claim 1, line 5: Change “in” to “on”.
Claim 1, line 10: Add a comma after “both”.

Claim 10, line 8: Add a comma after “both”.
Claims 12-17 are objected to for depending from objected-to base claim 10.
Appropriate correction is required.

Allowable Subject Matter
Claims 1, 4-10 and 12-17 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “the black photoresist layer including a multi-layered configuration that includes a heat flowable photoresist layer and a heat non-flowable photoresist layer provided on the heat flowable photoresist layer, at least one of the heat flowable photoresist layer or the heat non-flowable photoresist layer, or both[,] being colored”, in combination with the remaining limitations of the claim.
With regard to claims 4-9: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 10: The claim has been found allowable because the prior art of record does not disclose “and further laminating, on the metal layer, a black photoresist layer including a multi-layered configuration that includes a heat flowable photoresist layer and a heat non-flowable photoresist layer provided on the heat flowable photoresist layer, at least one of the heat flowable photoresist layer or the heat 
With regard to claims 12-17: The claims have been found allowable due to their dependency from claim 10 above.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Victoria K. Hall/Primary Examiner, Art Unit 2897